WILLIAM G. CALLOW, J.
This is a review of an order of the court of appeals granting a supervisory *201writ which directed Milwaukee county circuit court Judge Robert M. Curley to remove certain conditions from a writ of habeas corpus ad testificandum.
When this action was initiated, James Sykes was an inmate at the Waupun Correctional Institution. He obtained a writ of habeas corpus ad testificandum from the circuit court so that he could attend a divorce trial in which he was the defendant. Pursuant to sec. 782.45, Stats., the court conditioned the writ upon Sykes’ prepayment of the transportation and security costs for his trip. Alleging that he was indigent, Sykes petitioned the court of appeals for a supervisory writ to remove the prepayment condition. The court of appeals granted the supervisory writ, affording Sykes the relief requested. Sykes was subsequently transported without cost to the divorce proceeding. Sometime thereafter, the state sought review of the decision and order of the court of appeals.
The issue presented for review is whether it is a denial of equal protection to require an indigent inmate-respondent in a divorce action to prepay the costs of transportation and security as a condition of a writ of habeas corpus ad testificandum for his or her final hearing.
Our investigation of the facts indicates that this case is moot. The purpose of the supervisory writ was fulfilled and final judgment was subsequently entered in the underlying case. Therefore, no action by this court could have any practical legal effect upon this controversy.
We have held that “[m]oot cases will be decided on the merits only in the most exceptional or compelling circumstances.” Racine v. J-T Enterprises of America, Inc., 64 Wis. 2d 691, 702, 221 N.W.2d 869 (1974). We find no exceptional or compelling circumstances in the instant case. Accordingly, we dismiss this review on grounds of mootness.
*202By the Court. — The review of the order of the court of appeals is dismissed.